Van−002 [Notice of Hearing] (Rev. 05/14)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                            Case No. 18−80892−CRJ11
JIT Industries, Inc.                                                              Chapter 11
                                                EIN: 63−1277267


          Debtor(s)

                                               NOTICE OF HEARING
       Notice is hereby given that a hearing will be held to consider and act upon the following:

       231 − Third Amended Disclosure Statement Filed by Debtor JIT Industries, Inc. (RE: related
       document(s)107 Disclosure Statement Filed by Debtor JIT Industries, Inc. (RE: related document(s)1
       Chapter 11 Voluntary Petition Non−Individual. Fee Amount $1717 Filed by JIT Industries, Inc. Chapter 11
       Plan due by 07/23/2018. Disclosure Statement due by 07/23/2018. Attorney Signature Exhibit B due
       04/6/2018. Attorney Signature Page 2 due 04/6/2018. Debtor Signature re: Relief Availability due
       04/6/2018. List of Equity Security Holders due 04/6/2018. Inventory of Property due 04/6/2018. Schedule
       A/B due 04/6/2018. Schedule C due 04/6/2018. Schedule D due 04/6/2018. Schedule E/F due 04/6/2018.
       Schedule G due 04/6/2018. Schedule H due 04/6/2018. Schedule I due 04/6/2018. Schedule J due 04/6/2018.
       Schedule J−2 due 04/6/2018. Schedules A/B−J due 04/6/2018. Statement of Financial Affairs due
       04/6/2018. Summary of Assets and Liabilities due 04/6/2018.Chapter 11 Statement of Current Monthly
       Income Form 122B Due 04/6/2018 Incomplete Filings due by 04/6/2018.). (Attachments: # 1 Exhibit "A"
       Summary of Operating Reports # 2 Exhibit "B" Memorandum of Facts # 3 Exhibit "C" Claims Register # 4
       Exhibit "D" Detailed Analysis # 5 Exhibit "E" Profit & Loss Statements # 6 Exhibit "F" Projected Profit &
       Loss Statements), 141 Disclosure Statement Second Amended Disclosure Statement Filed by Debtor JIT
       Industries, Inc..). (Attachments: # 1 Exhibit "A" # 2 Exhibit "B" # 3 Exhibit "C" # 4 Exhibit "D" # 5 Exhibit
       "E" # 6 Exhibit "F")(Shepard, Tazewell)

       Date: Monday, January 27, 2020                   Time: 10:00 AM

         Location: Federal Building, Cain St Entrance, 3rd Floor Courtroom, Decatur, AL 35601
        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: December 23, 2019                                     By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
ksv




      Case 18-80892-CRJ11                  Doc 232 Filed 12/23/19 Entered 12/23/19 11:45:19                 Desc
                                             Notice of Hearing Page 1 of 1
